           Case 4:19-cv-05219-EFS                  ECF No. 19        filed 06/10/20       PageID.1331 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington
                       VERONICA M.,1

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5219-EFS
                                                                     )
          ANDREW M. SAUL, the Commissioner                           )
                 of Social Security,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.
u
              The Commissioner’s Motion for Summary Judgment, ECF No. 16, is GRANTED.
              Judgment entered in favor of Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Edward F. Shea                                                  on a motion for Summary Judgment.




Date: June 10, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
